         Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 1 of 29




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


FRESHUB, INC., a Delaware Corporation, and
FRESHUB, LTD., an Israeli Limited Liability
Company,

                       Plaintiffs,

       v.                                                       Case No. 1:19-CV-00885-ADA

AMAZON.COM, INC., a Delaware Corporation,                            JUDGE ALBRIGHT
AMAZON DIGITAL SERVICES, LLC, a Delaware
Limited Liability Company, PRIME NOW, LLC, a                        Jury Trial Demanded
Delaware Limited Liability Company, and WHOLE
FOODS MARKET SERVICES, INC., a Delaware
Corporation,

                       Defendants.


                            STIPULATED PROTECTIVE ORDER

       Plaintiffs Freshub, Inc., and Freshub, Ltd. (collectively “Freshub”) and Defendants

Amazon.com, Inc., Amazon.com Services LLC (formerly Amazon Digital Services, LLC), Prime

Now, LLC, and Whole Foods Market Services, Inc. (collectively “Amazon”) (collectively the

“Parties,” and individually a “Party”) anticipate that discovery in this action will require the

production of documents, things, and testimony that may be or contain confidential, sensitive, or

proprietary information. In the interest of expediting discovery and limiting disputes regarding

access to such information, the Parties hereby stipulate and agree to the request for, and entry of,

the Protective Order set forth below.

       Based on the stipulation of the Parties, and for good cause shown, IT IS HEREBY

ORDERED THAT:

       1.       All documents, information, and items produced in the course of discovery,
         Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 2 of 29




including initial disclosures; responses to interrogatories and requests for admissions; written

contentions; production and disclosure of documents, information, including electronically created

or stored information, and items; and deposition testimony and exhibits, whether produced by a

Party or nonparty, shall be subject to this Protective Order as set forth below.

        2.       Any information or materials produced by any Party or nonparty as part of

discovery in this action may be designated by such Party or nonparty (the “Designating

Party”) as (1) CONFIDENTIAL, (2) HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

ONLY, or (3) RESTRICTED CONFIDENTIAL SOURCE CODE (“Designated Material”)

under the terms of this Protective Order.

       3.        By designating something as Designated Material, counsel for the

Designating Party certifies under Rule 26(g) of the Federal Rules of Civil Procedure that to the

best of counsel’s knowledge, information, and belief formed after a reasonable inquiry that

the designation is (a) consistent with the Federal Rules of Civil Procedure and warranted by

existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law,

or for establishing new law; (b) not interposed for any improper purpose, such as to harass,

cause unnecessary delay, or needlessly increase the cost of litigation; and (c) not

unreasonable.

       4.        Subject to Paragraph 3 above, non-public information or materials may be

designated as CONFIDENTIAL if the Designating Party believes in good faith that such

information or materials must be protected against disclosure to third parties. Absent a specific

order by this Court, once designated as CONFIDENTIAL, such designated information shall

be used by the Parties solely in this litigation, and not for any business, competitive, or

governmental purpose or function, and such information shall not be disclosed to anyone



                                                 2
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 3 of 29




except as provided herein. The Parties shall use reasonable means to protect information or

material designated as CONFIDENTIAL, including by taking reasonable precautions to

protect the information or materials from unauthorized physical or electronic access or

dissemination.

       5.        Subject to Paragraph 3 above, non-public information or materials may be

designated as HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY if the Designating

Party believes in good faith that such materials comprise highly confidential information that

likely would be of value to a competitor or potential competitor of the Designating Party

possessing the information or harm the Designating Party and/or its officers, executives, and

employees in the marketplace and that therefore must be protected from disclosure. HIGHLY

CONFIDENTIAL - ATTORNEYS’ EYES ONLY information may include, without

limitation, highly sensitive technical and/or operational information about the Designating

Party and its products and services, highly sensitive investor information, highly sensitive

financial information, highly sensitive agreements, licenses, or licensing information,

marketing plans and forecasts, pricing and cost information, customer names and lists,

sensitive personnel information that would not or could not otherwise normally be shared

outside the company, and any other information the Designating Party in good faith believes

falls within the scope of this provision. Absent a specific order by this Court, once designated

as HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY, such designated information

shall be used by the Parties solely in this litigation, and not for any business, competitive, or

governmental purpose or function, and such information shall not be disclosed to anyone

except as provided herein. The Parties shall use reasonable means to protect information or

materials designated as HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,



                                               3
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 4 of 29




including by taking reasonable precautions (considering the highly sensitive nature of such

information or materials) to protect the information or materials from unauthorized physical

or electronic access or dissemination.

       6.       The designation of information or material as CONFIDENTIAL or HIGHLY

CONFIDENTIAL - ATTORNEYS’ EYES ONLY for purposes of this Protective Order shall

be made in the following manner by the Designating Party:

              (a)      In the case of documents, exhibits, briefs, memoranda, interrogatory

       responses, responses to requests for admission, written contentions, or other materials

       (apart from depositions or other pretrial or trial testimony): by affixing the words

       CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY, as

       appropriate, to each page of any document containing any confidential information or

       material at the time such documents are produced or such information is disclosed, or

       as soon thereafter as the Designating Party becomes aware of the confidential nature

       of the information or material disclosed and sought to be protected hereunder; and

              (b)      Parties may, at the deposition or hearing or within thirty (30) calendar

       days after receipt of a deposition or hearing transcript, designate the deposition or

       hearing transcript or any portion thereof as “CONFIDENTIAL,” “HIGHLY

       CONFIDENTIAL          -   ATTORNEYS’         EYES     ONLY,”      or    “RESTRICTED

       CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the deposition

       or hearing transcript so designated shall be limited in accordance with the terms of this

       Order. Until expiration of the 30-day period, the entire deposition or hearing transcript

       shall be treated as HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY. There

       is no separate obligation to review and designated specific portions of the transcript.



                                               4
 Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 5 of 29




       (c)       Counsel for any Designating Party shall have the right to exclude from

oral depositions, other than the deponent, deponent’s counsel, the reporter, and

videographer (if any), any person who is not authorized by this Order to receive

documents      or   information      designated    CONFIDENTIAL            or   HIGHLY

CONFIDENTIAL - ATTORNEYS’ EYES ONLY. Such right of exclusion shall be

applicable only during periods of examination or testimony directed to or constituting

Designated Material of the Designating Party.

       (d)       Within thirty (30) days after receipt of the deposition transcript of a

deposition, the Designating Party shall notify the court reporter and opposing counsel

of the portions of the deposition transcript (including exhibits) that include Designated

Material and the level of protection being asserted by the Designating Party. The

deposition transcripts that contain Designated Material shall have an obvious legend

on the title page that the transcript contains Designated Material, and the title page

shall be followed by a list of all pages (including line numbers as appropriate) that

have been designated as Designated Material and the level of protection being asserted

by the Designating Party. The Designating Party shall inform the court reporter of

these requirements. Any transcript that is prepared before the expiration of a 30-day

period for designation shall be treated during that period as if it had been designated

HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY in its entirety unless

otherwise agreed. After the expiration of that period, the transcript shall be treated only

as actually designated. All video and/or audio copies of depositions that have been

stated to contain, in whole or in part, Designated Material, shall be marked

CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY in




                                         5
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 6 of 29




       their entirety depending on the highest level of Designated Material contained in the

       deposition.

              (e)       For documents produced in native form or for tangible items, the

       Designating Party must affix in a prominent place CONFIDENTIAL or HIGHLY

       CONFIDENTIAL - ATTORNEYS’ EYES ONLY, as appropriate, on a cover sheet

       appended to the native document or on the exterior of the tangible item. If only a

       portion or portions of the information or item warrant protection, the Designating

       Party, to the extent practicable, shall identify the protected portion(s) and specify the

       level of protection being asserted. If a native document, or any portion thereof, is

       converted to another format or printed, the converted file or printed copy must indicate the

       document is CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

       ONLY, as appropriate.

       7.       Information or material designated as CONFIDENTIAL, or copies or extracts

therefrom and compilations and summaries thereof, may be disclosed, summarized, described,

characterized, or otherwise communicated or made available in whole or in part only to the

following persons:

              (a)       The Parties’ outside counsel of record in this action and regular and

       temporary employees and staff of such counsel to whom it is necessary that the information

       or material be shown for the purposes of this litigation;

              (b)       Employees of each Party whose assistance is needed by counsel for the

       purposes of this litigation and subject and conditioned upon compliance with Paragraph 10

       below, including no more than two (2) in-house counsel who act in a legal capacity for the

       receiving Party, who are responsible for supervising this Action and who presently are not




                                                 6
         Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 7 of 29




       directly involved in patent prosecution activities or in competitive decision-making

       (including decisions relating to licensing technology or intellectual property)..

               (c)      Consultants and Experts, and their respective employees and staff, subject

       and conditioned upon compliance with Paragraphs 9 and 10 below;

               (d)      The Court and its personnel;

               (e)      Court reporters, videographers, and their staff employed in connection

       with this action, subject and conditioned upon compliance with Paragraph 10 below;

               (f)      Vendors retained by counsel for a Party for purposes of performing services

       in connection with this litigation, including, without limitation, photocopying, scanning,

       managing or hosting electronic documents produced during discovery, and preparing

       demonstrative or other exhibits for deposition, trial, or other court proceedings in this

       action, to the extent necessary to perform the services requested and subject to and

       conditioned upon compliance with Paragraph 10 below;

               (g)      Non-technical jury or trial consulting services retained by counsel for a

       Party, subject to and conditioned upon compliance with Paragraph 10 below; and

               (h)      Any other person only upon order of the Court or upon written consent of

       the Party or nonparty producing the confidential information or material subject to and

       conditioned upon compliance with Paragraph 10 below.

       8.       Information or material designated as HIGHLY CONFIDENTIAL -

ATTORNEYS’ EYES ONLY, or copies or extracts therefrom and compilations and summaries

thereof, may be disclosed, summarized, described, characterized, or otherwise communicated or

made available in whole or in part only to the following persons:

               (a)      Parties’ outside counsel of record in this action and regular and temporary




                                                 7
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 8 of 29




      employees and staff of such counsel to whom it is necessary that the information or material

      be shown for the purposes of this litigation;

               (b)     Consultants and Experts, and their respective employees and staff, subject

      to and conditioned upon compliance with Paragraphs 9 and 10 below;

               (c)     The Court and its personnel;

               (d)     Court reporters, videographers, and their staff employed in connection

      with this action, subject to and conditioned upon compliance with Paragraph 10 below;

               (e)     Vendors retained by counsel for a Party for purposes of performing

      services in connection with this litigation, including, without limitation, photocopying,

      scanning, managing or hosting electronic documents produced during discovery, and

      preparing demonstrative or other exhibits for deposition, trial or other court proceedings in

      this action, to the extent necessary to perform the services requested and subject to and

      conditioned upon compliance with Paragraph 10 below;

               (f)      Non-technical jury or trial consulting services retained by counsel for a

      Party, subject to and conditioned upon compliance with Paragraph 10 below; and

               (g)     Any other person only upon order of the Court or upon written consent of

      the Designating Party subject to and conditioned upon compliance with Paragraph 10

      below.

      9.        Absent written consent from the Producing Party, any individual associated with

Plaintiff in this action who receives access to HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

ONLY or RESTRICTED CONFIDENTIAL SOURCE CODE technical information produced by

Defendant, any individual associated with Defendant in this action who receives access to

HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY or RESTRICTED CONFIDENTIAL




                                               8
         Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 9 of 29




SOURCE CODE technical information produced by Plaintiff, or any individual who receives

access to HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY or RESTRICTED

CONFIDENTIAL SOURCE CODE technical information produced by a nonparty in this action

shall not be involved in the prosecution of patents or patent applications relating to speech

recognition, natural language understanding, and/or voice shopping devices/software, including

without limitation the patents asserted in this action and any patent or application claiming priority

to or otherwise related to the patents asserted in this action, before any foreign or domestic agency,

including the United States Patent and Trademark Office (“the Patent Office”). For purposes of

this paragraph, “prosecution” includes directly or indirectly drafting, amending, advising, or

otherwise affecting the scope or maintenance of patent claims in original prosecution. To avoid

any doubt, “prosecution” as used in this paragraph does not include representing a party

challenging or defending a patent before a domestic or foreign agency (including, but not limited

to, a reissue protest, ex parte reexamination, or inter partes review), but does include where the

attorney directly or indirectly drafts or amends patent claims during such proceedings. This

Prosecution Bar shall begin when access to HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

ONLY or RESTRICTED CONFIDENTIAL SOURCE CODE information is first received by the

affected individual and shall end two (2) years after final termination of this action.

       10.       A party may disclose Designated Material to Consultants and Experts, provided

that the party identifies such Consultant or Expert to all other parties no later than ten (10) business

days before disclosing such materials to such persons and no objection has been made the other

party. Such identification shall include:

               (a)     the individual’s name and business title;

               (b)     the individual’s business address;




                                                   9
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 10 of 29




               (c)     the individual’s business or profession;

               (d)     the individual’s CV;

               (e)     a list of all cases in which the individual has testified as an expert (at trial

       or deposition) within the last four years;

               (f)     an identification of all companies with which the individual has consulted

       or by which the individual has been employed within the last four years; and

               (g)     a signed copy of the Acknowledgement and Agreement to be Bound in the

       form attached hereto as Exhibit A.

       In the event that a dispute arises regarding disclosure to a Consultant or Expert, the parties

agree to discuss such objection and/or request and if they are unable to resolve such dispute, the

party who objects to the disclosure to the Consultant or Expert shall apply to the Court within

fourteen (14) days after the inability of the parties to agree, for resolution of that dispute. Pending

resolution of the dispute, no disclosure shall be made to the Consultant or Expert. If no application

is made by the party objecting to the proposed Consultant or Expert within fourteen (14) days after

the inability of the parties to agree, then disclosure may be made to the Consultant or Expert.

       11.       All persons listed in Paragraphs 7(b)-(c) and 7(f)-(h) above may be given access

to information or material designated as CONFIDENTIAL, provided that they first confirm their

understanding and agreement to abide by the terms of this Protective Order by completing and

signing a copy of the Acknowledgement and Agreement to be Bound in the form attached hereto

as Exhibit A. Similarly, all persons listed in Paragraphs 8(b) and 8(e)-(g) above may be given

access to information or material designated as HIGHLY CONFIDENTIAL - ATTORNEYS’

EYES ONLY provided that they first confirm their understanding and agreement to abide by the

terms of this Protective Order by completing and signing a copy of the Acknowledgement and




                                                  10
          Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 11 of 29




Agreement to be Bound in the form attached hereto as Exhibit A.

          12.      To the extent production of source code becomes necessary in this case, a

Producing Party may designate source code as RESTRICTED CONFIDENTIAL SOURCE

CODE if it comprises or includes confidential, proprietary, or trade secret source code.

Protected Material designated as RESTRICTED CONFIDENTIAL SOURCE CODE shall be

subject to all of the protections afforded to HIGHLY CONFIDENTIAL - ATTORNEYS’

EYES ONLY information including the Prosecution Bar set forth in Paragraph 9, and may be

disclosed only to the individuals to whom HIGHLY CONFIDENTIAL - ATTORNEYS’

EYES ONLY information may be disclosed, as set forth in Paragraph 8.

                 (a)    Any source code produced in discovery shall be made available for

          inspection,1 in a format allowing it to be reasonably reviewed and searched, during

          normal business hours or at other mutually agreeable times, at an office of the Producing

          Party’s outside counsel or another mutually agreeable location. The source code shall

          be made available for inspection on a secured computer in a secured room without

          Internet access or network access to other computers, and the Receiving Party shall not

          copy, remove, or otherwise transfer any portion of the source code onto any recordable

          media or recordable device. The Producing Party or the Party’s outside counsel may

          visually monitor the activities of the Receiving Party’s representatives during any

          source code review, but only to ensure that there is no unauthorized recording, copying,

          or transmission of the source code.

                 (b)    The Receiving Party shall provide five (5) business days’ notice that it

          wishes to inspect the source code prior to its first inspection. The Receiving Party shall



1
    For source code review in light of COVID-related restrictions, see Exhibit B.


                                                 11
Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 12 of 29




provide three (3) business days’ notice prior to any subsequent inspections. The

Receiving Party may make reasonable requests to inspect the source code on shorter

notice, and permission shall not be unreasonably withheld by the Producing Party. The

Producing Party shall provide access to the source code computer from 9 a.m. to 5 p.m.

local time on business days (i.e., weekdays that are not federal holidays) for review by

the Receiving Party. To the extent the Receiving Party wishes to gain access to the

source code computer outside of those times, the Receiving Party shall provide

Producing Party at least forty-eight (48) hours’ advance notice. Permission for access

outside of the aforementioned times will not be unreasonably withheld. Proper

identification of all persons inspecting the source code must be provided prior to any

access to the source code computer. Access to the source code computer may be

denied, at the discretion of the Producing Party, to any individual who fails to provide

proper identification.

       (c)    All persons who review a Producing Party’s source code on behalf of a

Receiving Party shall sign, on each day they review source code, a log that will include

the names of persons who enter the secure location to view the source code and when

they enter and depart each day. The Producing Party’s outside counsel of record shall

maintain the log and any party shall be entitled to review the log. The source code

reviewer may take notes on a non-networked computer with camera function disabled,

provided that all ports to such computer are secured (e.g., taped closed) and no drives

of any kind (other than that within the non-networked computer) are permitted in the

secured review room. The reviewer may not copy lines of source code into their notes

other than file paths, filenames, package names, and function names. All such notes




                                       12
Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 13 of 29




shall be treated as RESTRICTED CONFIDENTIAL SOURCE CODE.

       (d)     The Receiving Party may use at least one text editor such as Notepad++,

which shall be provided and installed by the Producing Party, that is capable of printing

out source code with page and/or line numbers in either hard-copy or as a PDF. The

Receiving Party’s outside counsel of record and/or experts may make reasonable

requests that other commercially available licensed software tools for viewing and

searching source code be installed on the secured computer at the Receiving Party’s

expense. Permission to install such software tools shall not be unreasonably withheld

by the Producing Party. The Receiving Party must provide the producing party with

the software tool(s), such as by providing an online link and appropriate credentials to

download and install such software tools, at least four (4) business days in advance of

the inspection.

       (e)     The Receiving Party may request paper copies of limited portions of

source code that are reasonably necessary for the preparation of court filings, pleadings,

expert reports, or other papers, or for deposition or trial, but shall not request paper

copies for the purpose of reviewing the source code other than electronically as set

forth in subparagraph (c) in the first instance. The Receiving Party is presumptively

limited to printing no more than 50 consecutive pages, and to an aggregate total of no

more than 500 pages, of source code from any single Producing Party during the

duration of the case. The Parties agree to negotiate these presumptive limits in good

faith in the event the Requesting Party seeks to exceed these limits. Within 5 business

days of a request for paper copies, the Producing Party shall either (i) deliver three (3)

copies of such printouts to one or more offices of the Receiving Party’s outside counsel




                                        13
Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 14 of 29




or (ii) provide notice of its position that the printed portions are not reasonably

necessary to any case preparation activity and/or that the amount of printed source code

is excessive. Thereafter, the parties shall meet and confer within five (5) business days

to attempt to resolve the Producing Party’s objection. If the parties cannot resolve the

objection, the parties shall call the Court for a discovery hearing to resolve the dispute.

       (f)     The Receiving Party shall maintain all paper copies of any printed

portions of the source code in a secured, locked area. Except as provided in this

paragraph, the Receiving Party shall not create any additional paper copies or any

electronic or other images of the paper copies and shall not convert any of the

information contained in the paper copies into any electronic format. Images or copies

of source code shall not be included in correspondence between the parties (references

to production numbers shall be used instead). The Receiving Party may create an

electronic image of a selected portion of source code for documents filed electronically

with the Court or used during trial. Additionally, the receiving party may create an

electronic image of a selected portion of the source code only when the electronic file

containing such image has been encrypted using commercially reasonable encryption

software including password protection. The communication and/or disclosure of

electronic files containing any portion of source code shall at all times be limited to

individuals who are authorized to see source code under the provisions of this

Protective Order. Additionally, all electronic and paper copies must be labeled

RESTRICTED CONFIDENTIAL SOURCE CODE. Any paper copies used during a

deposition shall be retrieved by the Producing Party at the end of each day and must

not be given to or left with a court reporter or any other unauthorized individual.




                                        14
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 15 of 29




       13.       Absent agreement, a Party’s Designated Material must be stored and maintained

by a receiving Party at a location in the United States and in a secure manner that ensures that

access is limited to persons authorized under this Order. Absent agreement, Designated Material

may not be exported outside the United States or released to any foreign national (even if within

the United States), unless the foreign national (1) is a Green Card holder, (2) working in the United

States pursuant to an H-1B visa sponsored by the receiving Party’s law firm, or (3) directly

employed by the receiving Party’s law firm to provide support or legal representation to the firm’s

clients and who are otherwise unaffiliated with the receiving Party. Should any Designated

Material be subject to export outside of the United States upon agreement of the parties, the

receiving party shall comply with such laws and agrees not to knowingly export, re-export or

transfer Confidential Materials of the producing party without first obtaining all required United

States or any other applicable authorizations or licenses.

       14.        Any person may be examined as a witness at trial or during a deposition

concerning Designated Material when it is clear from the face of a document that (i) the person

had access to the information or material prior to being examined, or (ii) the person is the

Designating Party or its owner, officer, director, or Rule 30(b)(6) witness on a topic related to the

substance of the document.

       15.       The Parties must file documents containing Designated Material under seal in

accordance with Rule CV-5.2 of the Local Court Rules of the United States District Court for the

Western District of Texas and otherwise must comply with Rule CV-5.2, which will govern the

Court’s treatment of Designated Material. In the event that one Party determines that it is necessary

to file a document that contains information that has been designated CONFIDENTIAL, HIGHLY

CONFIDENTIAL - ATTORNEYS’ EYES ONLY or RESTRICTED CONFIDENTIAL




                                                 15
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 16 of 29




SOURCE CODE by another Party, the filing Party shall notify the Designating Party in writing

before the time of filing that it intends to file Designated Material with a submission. The Parties

shall thereafter confer to determine whether the issue can be resolved, e.g., through redaction. If

the Parties cannot resolve the issue, the filing Party may file its submission without the Designated

Material. The Designating Party must thereafter file a sealing motion that includes the Designated

Material omitted by the filing Party and identifies the Designated Material using the identifiers

(e.g. exhibit numbers) provided by the filing Party. If the Designating Party does not file a sealing

motion within seven (7) days following the filing of the submission, the filing Party may file the

Designated Material.

       16.       A Party may challenge a Party’s or nonparty’s designation of information or

materials produced herein as CONFIDENTIAL, HIGHLY CONFIDENTIAL - ATTORNEYS’

EYES ONLY or RESTRICTED CONFIDENTIAL SOURCE CODE by serving a written

objection upon the Designating Party. Any such objection shall be served within a reasonable time

after such production, and all such objections must be served no less than forty-five (45) days

before the dispositive motion deadline. The objecting Party shall identify with specificity the

document or information to which the objection is directed and the basis of the objection. The

Designating Party shall notify the challenging Party in writing of the bases for the asserted

designation within five (5) business days after receiving any written objection. The Parties and if

applicable, the nonparty shall confer in good faith as to the validity of the designation within five

(5) business days after the challenging Party has received the notice of the bases for the asserted

designation. To the extent an agreement as to the designation is not reached, the Parties shall call

the Court for a discovery hearing to resolve the dispute. Until a dispute over the asserted

designation is finally resolved by the Parties, nonparty, or the Court, all Parties and other persons




                                                 16
         Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 17 of 29




shall treat the information or materials in question as designated as CONFIDENTIAL, HIGHLY

CONFIDENTIAL - ATTORNEYS’ EYES ONLY or RESTRICTED CONFIDENTIAL

SOURCE CODE. In any such dispute, the Designating Party shall bear the burden of proving that

the information was designated properly.

        17.      All Designated Material covered by this Protective Order shall be kept in secure

facilities.

        18.     All counsel for the Parties who have access to Designated Material under this

Protective Order acknowledge they are bound by this Order and submit to the jurisdiction of this

Court for purposes of enforcing this Order.

        19.     Entering into, agreeing to, or producing or receiving Designated Material, or

otherwise complying with the terms of this Protective Order shall not:

               (a)      Operate as an admission by any Party that any particular Designated

        Material designated by another Party or a nonparty contains or reflects trade secrets,

        proprietary or commercially sensitive information, or any other type of confidential

        information;

               (b)      Operate as an admission by any Party that the restrictions and procedures

        set forth herein constitute or do not constitute adequate protection for any particular

        information deemed by any Party or nonparty to be CONFIDENTIAL, HIGHLY

        CONFIDENTIAL - ATTORNEYS’ EYES ONLY, or RESTRICTED CONFIDENTIAL

        SOURCE CODE;

               (c)      Prejudice in any way the rights of any Party to object to the production of

        documents or information it considers not subject to discovery;

               (d)      Prejudice in any way the rights of any Party to object to the authenticity




                                               17
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 18 of 29




       or admissibility into evidence of any document, testimony, or other evidence subject to this

       Protective Order;

                (e)        Prejudice in any way the rights of any Party to seek a determination by the

       Court whether any information or material should be subject to the terms of this Protective

       Order;

                (f)        Prejudice in any way the rights of any Party or nonparty to petition the

       Court for a further protective order relating to any purportedly confidential information; or

                (g)        Prevent the Parties to this Protective Order from agreeing in writing or on

       the record during a deposition or hearing in this action to alter or waive the provisions or

       protections provided for herein with respect to any particular information or material.

       20.        This Protective Order has no effect upon, and shall not apply to, a Party’s use or

disclosure of its own confidential information for any purpose. Nothing contained herein shall

impose any restrictions on the use or disclosure by a Party of documents, information or material

designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY

obtained lawfully by such Party independently of any proceedings in this action, or which:

                (a)        Was already known to such Party by lawful means prior to acquisition

       from, or disclosure by, any other Party in this action;

                (b)        Is or becomes publicly known through no fault or act of such Party; or

                (c)        Is rightfully received by such Party from a third party which has authority

       to provide such information or material and without restriction as to disclosure.

       21.            If a Party or nonparty inadvertently produces CONFIDENTIAL, HIGHLY

CONFIDENTIAL - ATTORNEYS’ EYES ONLY or RESTRICTED CONFIDENTIAL

SOURCE CODE information without marking it as such, it may be disclosed to others until the




                                                  18
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 19 of 29




disclosing Party or nonparty provides actual written notice to the receiving Party, unless the

receiving Party has actual knowledge that the information is CONFIDENTIAL, HIGHLY

CONFIDENTIAL - ATTORNEYS’ EYES ONLY or RESTRICTED CONFIDENTIAL

SOURCE CODE. As soon as the disclosing Party or nonparty notifies the receiving Party of the

inadvertent production, the information will be treated as if it had been timely designated under

this Protective Order, and the receiving Party agrees to endeavor in good faith to obtain and destroy

all copies of the document, or notes or extracts thereto, which it distributed or disclosed to persons

not authorized to access such information by Paragraphs 7 or 8 above, as well as any copies made

by such persons.

       22.         Inadvertent disclosure of any document or other information covered by the

attorney-client privilege, work-product doctrine, or other applicable privileges shall be subject to

Federal Rules of Civil Procedure 26(b)(5) and Federal Rules of Evidence 502. Any such disclosure

of a privileged document shall not constitute a waiver of any applicable privilege. In such

circumstances, the producing Party must immediately notify the receiving Party in writing of the

inadvertent production and request the return or confirmed destruction of the privileged materials.

Within five (5) business days after receiving such notification, the recipient Party shall either: (i)

return or confirm destruction of all such materials, including any summaries thereof; or (ii) apply

to the Court for a ruling that the document is not in fact privileged. In any application to the Court

under this paragraph, the allegedly privileged document may, as appropriate, be disclosed for in

camera inspection by the Court, but pending the Court’s ruling, may not otherwise be used. The

Party asserting the claim of privilege shall have the burden of proving the elements required to

establish its claim of privilege. If the Court does not grant the application, then the privileged

document(s) shall be returned or destroyed as provided herein. Nothing in this paragraph shall be




                                                 19
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 20 of 29




construed to enlarge the attorney-client privilege, work-product doctrine, or other applicable

privileges, and the Parties remain free to challenge the propriety of any claimed privilege or

protection.

       23.         Nothing in this Order shall bar or otherwise restrict any attorney from rendering

advice to his or her client with respect to this action and, in the course of giving such advice, from

referring to or relying generally upon his or her examination of Designated Material. However, in

rendering any such advice or otherwise communicating with his or her client, the attorney shall

not disclose the contents or source of any Designated Material in a manner contrary to the terms

of this Order.

       24.         Except for those communications exempted from protection under Federal Rule

of Civil Procedure 26(a)(2)(B) and 26(b)(4)(C), expert communications in any form, between or

among a Party’s attorneys, a Party, or a Party’s expert witness(es) relating to the work, opinions,

or testimony of the party’s expert witness(es), are not discoverable or admissible in this action.

Any preliminary or draft expert report or disclosure shall not be discoverable, regardless of the

form in which it is recorded. Counsel remain free, however, to otherwise conduct discovery

relevant to the validity of the expert’s opinions or relevant to the facts or data the expert is relying

on in forming his or her opinions.

       25.          Settlement communications, in any form, between the Parties relating to the

settlement of one or more claims in this litigation, shall be deemed CONFIDENTIAL pursuant to

the terms of this Protective Order.

       26.          Documents, information or material produced pursuant to any discovery request

in this Action, including but not limited to Protected Material designated as Designated Material,

shall be used by the Parties only in the litigation of this Action and shall not be used for any other




                                                  20
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 21 of 29




purpose. Any person or entity who obtains access to Designated Material or the contents thereof

pursuant to this Order shall not make any copies, duplicates, extracts, summaries or descriptions

of such Designated Material or any portion thereof except as may be reasonably necessary in the

litigation of this Action. Any such copies, duplicates, extracts, summaries or descriptions shall be

classified Designated Material and subject to all of the terms and conditions of this Order.

        26.         The terms of this Protective Order shall apply to all manner and means of

discovery, including entry onto land or premises, and inspection of books, records, documents,

and tangible things.

        27.         The terms of this Protective Order shall govern discovery and other pretrial and

trial proceedings in this action.

        28.         Each Party is entitled to seek modification of this Protective Order by

application to the Court on notice to the other Party hereto for good cause.

        29.         The Parties agree to be bound by the terms of this Protective Order pending its

entry by the Court, or pending the entry of an alternative thereto which is satisfactory to all Parties,

and any violation of its terms shall be subject to the same sanctions and penalties as if the Protective

Order had been entered by the Court.

        30.         Except as otherwise provided in Paragraph 31, within sixty (60) days after the

conclusion of this action and any appeals arising therefrom, all originals and copies of Designated

Material, other than Designated Material in possession of the Court or Court personnel, shall be

destroyed and a written statement certifying destruction shall be sent to the Designating Party.

Alternatively, at the option of the Designating Party, and at its expense, a Designating Party may

request that all Designated Material it produced be returned for its own disposition.

        31.         After the conclusion of this action and any appeals arising therefrom, counsel




                                                  21
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 22 of 29




for any Party in receipt of Designated Material under the Protective Order may retain copies of

attorney work product that contains Designated Material provided that such work product is

reasonably necessary to the proper maintenance of counsel’s files with respect to this action. For

the avoidance of doubt, copies of and notes pertaining to RESTRICTED CONFIDENTIAL

SOURCE CODE shall not be retained. Notwithstanding the foregoing, all other Designated

Material or documents containing Designated Material shall be destroyed in accordance with

Paragraph 30. Such copies shall not be disclosed to anyone outside of counsel’s law firm.

       32.         If a subpoena, court order, discovery request, or other compulsory process is

received by a Party or its counsel requesting Designated Material received under this Protective

Order, the Party or counsel subject to the request shall object to the production of the Designated

Material based on the obligations of non-disclosure under this Protective Order and shall notify

the Designating Party so that the Designating Party may intervene and seek protection of its

Designated Material.

       33.         In the event that any Designated Material is used in any court proceeding in this

action or any appeal therefrom, such information or material shall not lose its status as

CONFIDENTIAL,          HIGHLY      CONFIDENTIAL         -   ATTORNEYS’        EYES     ONLY      or

RESTRICTED CONFIDENTIAL SOURCE CODE through such use. Counsel for the Parties

shall confer on such procedures as are necessary to protect the confidentiality of any documents,

information, and transcripts used in the course of any court proceedings, and shall incorporate such

procedures, as appropriate, in the pre-trial order.

       34.         Counsel shall maintain a copy of any Acknowledgement and Agreement to be

Bound executed during the course of this action. Following the conclusion of the case following

any appeals or any final settlement of all claims in this action, at the request of any counsel, all




                                                  22
          Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 23 of 29




other counsel shall be obligated to produce to the requesting counsel in a reasonably timely manner

a copy of any Acknowledgement and Agreement to be Bound maintained by them during the

course of this litigation.


                So ORDERED and SIGNED this 23rd day of September, 2020.



                                             ALAN D ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE

STIPULATED AND AGREED TO:

 Dated:    September 22, 2020                        Respectfully submitted,


 /s/ Barry K. Shelton                                /s/ John Palmer
 Barry K. Shelton (TX Bar #24055029)                 John Palmer
 bshelton@sheltoncoburn.com                          Texas Bar No. 15430600
 SHELTON COBURN LLP                                  palmer@namanhowell.com
 311 RR 620 S, Suite 205                             NAMAN HOWELL SMITH & LEE PLLC
 Austin, TX 78734                                    400 Austin Ave., Suite 800, P.O. Box 1470
 Telephone: (512) 263-2165                           Waco, TX 76703
 Fax: (512) 263-2166                                 Telephone: (254) 755-4100
                                                     Fax: (254) 754-6331

 J. David Hadden, CSB No. 176148                     Paul J. Andre (Pro Hac Vice)
 Email: dhadden@fenwick.com                          California Bar No. 196585
 Saina S. Shamilov, CSB No. 215636                   Lisa Kobialka (Pro Hac Vice)
 Email: sshamilov@fenwick.com                        California Bar No. 191404
 Ravi R. Ranganath, CSB No. 272981                   James Hannah (Pro Hac Vice)
 Email: rranganath@fenwick.com                       California Bar No. 237978
 Vigen Salmastlian, CSB No. 276846                   KRAMER LEVIN NAFTALIS
 Email: vsalmastlian@fenwick.com                     & FRANKEL LLP
 Allen Wang, CSB No. 278953                          990 Marsh Road Menlo Park, CA 94025
 Email: allen.wang@fenwick.com                       Telephone: (650) 752-1700
 FENWICK & WEST LLP                                  pandre@kramerlevin.com
 Silicon Valley Center                               lkobialka@kramerlevin.com
 801 California Street                               jhannah@kramerlevin.com
 Mountain View, CA 94041
 Telephone: (650) 988-8500
 Fax: (650) 938-5200




                                                23
      Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 24 of 29




Attorneys for Defendants                 Attorneys for Plaintiffs,
Amazon.com, Inc., Amazon Digital         Freshub, Inc. and Freshub, Ltd.
Services LLC, Prime Now LLC, and
Whole Foods Market Services, Inc.




                                    24
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 25 of 29




                                         EXHIBIT A

             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


       I, ______________________ of _____________declare under

penalty of perjury that I have read in its entirety and understand the Protective Order that was

issued by the United States District Court for the Western District of Texas in the case of

Freshub, Inc. et al v. Amazon.com Inc. et al, Case No. 1:19-CV-00885-ADA. I agree to comply

with and to be bound by all the terms of this Protective Order and I understand and

acknowledge that failure to so comply could expose me to sanctions and punishment in the

nature of contempt. I solemnly promise that I will not disclose in any manner any information

or item that is subject to this Protective Order to any person or entity except in strict

compliance with the provisions of this Order. I further agree to submit to the jurisdiction of

the United States District Court for the Western District of Texas for the purpose of enforcing

the terms of this Protective Order, even if such enforcement proceedings occur after

termination of this action.



         Signature:_______________________________________

         Name: __________________________________________

         Date: _____________________________________________
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 26 of 29




                                            EXHIBIT B

                                SOURCE CODE ADDENDUM


       In light of the COVID-19 pandemic, and the resulting Federal, State, and local travel

restrictions and shelter-in-place orders (collectively, “COVID-19 Restrictions”), the parties agree

to the following additional terms governing review of Source Code. All source code related

terms in the Protective Order (see ¶¶ 12(a)-(f)) continue to govern to the extent they are not

addressed by this Addendum.

       The terms in this Addendum shall remain in effect only so long as COVID-19

Restrictions are in effect at the locations of respective relevant parties, such as the location of the

Parties’ or nonparties’ respective counsel and source code review consultants and experts. Once

the COVID-19 Restrictions in those locations are lifted, however, the Producing Party can, at its

sole discretion, continue (or resume) providing Source Code pursuant to the terms of this

Addendum at any time or provide Source Code pursuant to the relevant provisions of the

Protective Order.

       The Parties acknowledge that while the terms below may not reflect the Producing

Party’s normal security protocols, they represent an accommodation in the interest of moving the

case forward during the unprecedented COVID-19 pandemic and in light of applicable COVID-

19 Restrictions and related office closures and travel restrictions. A Party’s agreement to make

Source Code available pursuant to this Addendum shall not be construed as an admission that the

provisions of the Addendum are appropriate in any other case or that these provisions provide an

acceptable level of security for the Producing Party’s Source Code at any other time not affected

by the COVID-19 pandemic. The Addendum may not be cited as an appropriate practice to

follow once the COVID-19 pandemic has passed even if the Producing Party decides to follow



                                                  26
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 27 of 29




the terms of this Addendum after the COVID-19 Restrictions are lifted because other pandemic-

related issues such as delayed office re-openings may still be experienced.

       1.      To the extent a Party elects to make Source Code available for inspection, the

Producing Party shall notify the Receiving Party once any of Producing Party’s Source Code is

available for inspection. Thereafter, the Receiving Party shall provide fourteen (14) days’ notice

that it wishes to inspect Source Code.

       2.      Source Code shall be loaded to a computer maintained by the Producing Party or

its outside counsel (the “Source Code Host Machine”).

       3.      No later than eight (8) business days after a request for Source Code inspection,

the Producing Party shall send to the Receiving Party a computer capable of remotely accessing

the Producing Party’s Source Code (the “Remote Review Computer”). The Remote Review

Computer shall be sent to the Receiving Party’s outside counsel via overnight delivery service

(e.g., FedEx, UPS, etc.).

       4.      The Remote Review Computer shall be a Windows-based laptop computer having

at least 4 gigabytes of memory and a screen with a minimum size of thirteen inches. The

Remote Review Computer shall be capable of connecting to the Source Code Host Machine via a

restricted virtual private network (VPN).

       5.      The producing Party shall provide the receiving Party with information explaining

how to start, log on to, and operate the Remote Review Computer. The Producing Party shall

also provide the Receiving Party with any required credentials to connect to the Source Code

Host Machine via VPN. Only one VPN session will be allowed at a time.

       6.      The Remote Review Computer shall have disk encryption and be password

protected. The Remote Review Computer will either have no peripheral device connectors or




                                                27
        Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 28 of 29




such connectors will be disabled. The use or possession of any electronic input/output device

(e.g., USB memory stick, mobile phone, tablet, personal digital assistants (PDAs), Blackberries,

Dictaphones, voice recorders, external or portable telephone jack, camera or any camera-enabled

device, CD, floppy disk, portable hard drive, laptop, or any device that can access the Internet or

any other network or external system, etc.) is prohibited while accessing Source Code via the

Remote Review Computer. The Producing Party may take appropriate measures, either through

physical modification of the Remote Review Computer, or through modification of software on

the Remote Review Computer, to prevent the use of such electronic input/output devices in

conjunction with the Remote Review Computer and to prevent copying, duplicating, pasting,

printing or any other duplication of the source code.

       7.      The Producing Party may log all connections to the Source Code Host Machine.

The Producing Party may also terminate the secure connection to the Source Code Host Machine

after 30 minutes of inactivity on the Remote Review Computer.

       8.      The Receiving Party shall provide to the Producing Party a list of any individuals

who access Source Code via the Remote Review Computer and the date and approximate time(s)

of such review.

       9.      The receiving Party may request paper copies (“Source Code Printouts”) of

limited portions of the Source Code. The Source Code Printouts, including any applicable

printing limits, shall be governed by the provisions of the Protective Order, except as expressly

modified herein. To ensure the proper pages requested by the Receiving Party are printed, the

Producing Party shall provide the ability for the Receiving Party to save relevant files for

printing as PDFs (preserving the line numbers and formatting using a program such as

Notepad++) to a folder located on the Source Code Host Computer.




                                                 28
          Case 1:19-cv-00885-ADA Document 72 Filed 09/23/20 Page 29 of 29




       10.     At the conclusion of any Source Code Review, the Receiving Party shall notify

the Producing Party of the existence of Source Code Printouts that it requests to be produced.

Thereafter, Source Code Printouts shall be produced in accordance with the provisions of the

Protective Order.

       11.     The Producing Party shall install tools on the Remote Review Computer and/or

Source Code Host Computer that are sufficient for viewing and searching Source Code

produced, if such tools exist and are presently used in the ordinary course of the Producing

Party’s business. The Receiving Party may request that other mutually-agreeable commercially

available software tools for viewing and searching Source Code be installed on the Remote

Review Computer, provided, however, that such other software tools are reasonably necessary

for the Receiving Party to perform its review of the Source Code consistent with all of the

protections herein. The Receiving Party must provide the Producing Party with a licensed copy

of the relevant software, such as by providing an online link and appropriate credentials to

download and install such software tools reasonably in advance of any scheduled Source Code

Review.




                                                29
